       Case: 1:18-cv-02431-SO Doc #: 11 Filed: 03/08/19 1 of 2. PageID #: 49




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

STEVEN FRIDLEY,                                     CASE NO. 1:18-CV-02431-SO

                                     Plaintiff,     JUDGE SOLOMON OLIVER, JR.

vs.

THE CITY OF CLEVELAND, et al.,                      JOINT NOTICE OF SETTLEMENT
                                                    AND MOTION FOR STAY OF
                                 Defendants.        DEADLINES



       The parties hereby provide notice that a tentative settlement resolving all claims in

Plaintiff’s First Amended Complaint has been reached in this matter. Therefore, the parties

request the Court stay all deadlines, including Defendants’ deadline to file their Answer, for

thirty (30) days in order to provide time to finalize the settlement and to file a Stipulation of

Dismissal with Prejudice. This request is made for good cause and not for purposes of delay.

                                                    Respectfully submitted,


/s/ Patrick Kabat                                   /s/ Stephen W. Funk
Subodh Chandra (OH Bar No. 0069233)                 Stephen W. Funk (0058506)
Subodh.Chandra@chandralaw.com                       sfunk@ralaw.com
Patrick S. Kabat (NY Bar No. 5280730)               John W. Breig, Jr. (0096767)
patrick.kabat@chandralaw.com                        jbreig@ralaw.com
Chandra Law Firm                                    Roetzel & Andress, LPA
1265 West Sixth Street                              222 South Main Street, Suite 400
Cleveland, OH 44113                                 Akron, Ohio 44308
Telephone: 216.578.1700                             Telephone: 330.376.2700
Fax: 216.578.1800                                   Facsimile: 330.376.4577

Attorneys for Plaintiff, Steven Fridley             Attorneys for Defendants, The City of
                                                    Cleveland and Calvin Williams
        Case: 1:18-cv-02431-SO Doc #: 11 Filed: 03/08/19 2 of 2. PageID #: 50



                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this 8th day of March, 2019, a true and accurate

copy of the foregoing has been served upon the following parties via the Court's electronic filing

system:


Subodh Chandra, Esq.
Patrick S. Kabat, Esq.
Chandra Law Firm
1265 West Sixth Street
Cleveland, OH 44113
Subodh.Chandra@chandralaw.com
patrick.kabat@chandralaw.com

Attorneys for Plaintiff




                                                    /s/ Stephen W. Funk
                                                    Stephen W. Funk (0058506)




                                                2
13593055 _1
